806 So. 2d 620 (2002)
Edilberto R. LORENZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-1081.
District Court of Appeal of Florida, Third District.
February 6, 2002.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and GERSTEN, JJ.
*621 PER CURIAM.
Edilberto Lorenz appeals his convictions for first degree murder, burglary of an occupied dwelling, and attempted robbery. The sole claim on appeal is that defendant-appellant Lorenz' trial counsel was ineffective. Such a claim is ordinarily not cognizable on direct appeal, and we are not convinced that this case falls within the limited exception to the general rule. See Blanco v. Wainwright, 507 So. 2d 1377, 1384 (Fla.1987); State v. Barber, 301 So. 2d 7, 9 (Fla.1974); Rios v. State, 730 So. 2d 831, 832 (Fla. 3d DCA 1999). Our affirmance is without prejudice to the defendant to raise the issue by postconviction motion. We express no opinion on the merits of any such motion.
Affirmed.